Citation Nr: 0116425	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  93-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses in connection with hospitalization at the DePaul 
Medical Center in Norfolk, Virginia, from May 27 to June 3, 
1991.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1960 to June 
1962, from January 1966 to December 1968, and from January 
1969 to January 1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1991 decision of the VA Medical Center (VAMC) 
in Richmond, Virginia, that denied payment of or 
reimbursement for medical expenses in connection with the 
veteran's hospitalization at the DePaul Medical Center in 
Norfolk, Virginia, from May 27 to June 3, 1991.  This 
decision determined that the veteran's condition on May 27, 
1991, was emergent, but that he did not meet all the criteria 
for payment of or reimbursement of these expenses.  In 
December 1995, the Board remanded the case to the RO for 
additional development.  In May 1999, the Board remanded the 
case to the RO to schedule the veteran for a hearing before a 
member of the Board traveling to the RO (Travel Board 
hearing) as requested by the veteran.  The RO scheduled the 
veteran for a Travel Board hearing in January 2001.  In 
correspondence dated in January 2001, the veteran canceled 
the Travel Board hearing and requested that the Board review 
his appeal based on the evidence in the record.



FINDINGS OF FACT

1.  Service connection is currently in effect for the 
veteran's post-traumatic stress disorder, rated 30 percent; 
residuals of shell fragment wounds of the right knee with 
scars, rated 10 percent; residuals of shell fragment wounds 
of the left knee with scars, rated 10 percent; residuals of 
shell fragment wounds of the right upper leg with scar, rated 
10 percent; and residuals of fracture of the right little 
finger, rated zero percent.  

2.  The veteran received private hospital treatment at the 
DePaul Medical Center in Norfolk, Virginia, from May 27 to 
June 3, 1991; he underwent exploratory laparotomy, incidental 
appendectomy, and repair of umbilical ventral hernias during 
this hospitalization; and the post operative diagnoses were 
partial small bowel obstruction of unknown etiology, ventral 
hernia, and umbilical hernia.

3.  The veteran required the treatment received at his 
private hospitalization from May 27 to June 3, 1991 in order 
to participate in a VA rehabilitation and training program 
under 38 U.S.C.A. Chapter 31.

4.  The veteran received treatment for gastrointestinal (GI) 
problems at a VA medical facility on May 20, 1991, shortly 
prior to his private hospitalization on May 27, 1991 for 
treatment of such problems, and VA medical facilities were 
reasonably available to him for treatment of his GI problems 
at the time of his admission to the private hospital on May 
27, 1991.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses in connection with hospitalization at the DePaul 
Medical Center in Norfolk, Virginia, from May 27 to June 3, 
1991, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for payment of or 
reimbursement for medical expenses in connection with 
hospitalization at the DePaul Medical Center in Norfolk, 
Virginia, from May 27 to June 3, 1991.  The Board recognizes 
the request from the veteran's representative in a written 
argument dated in August 1998 for the Board to obtain a 
medical opinion as to whether or not the veteran had received 
appropriate treatment by VA on May 20, 1991, before his 
hospitalization at a private medical facility on May 27, 
1991, prior to appellate consideration of the case, but a 
review of the record shows that such an opinion is already of 
record.  In the January 2001 correspondence, the veteran 
requested that the Board review his claim based on the 
evidence of record.  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In this case, the supplemental statement of the case sent to 
the veteran in September 1997 notes that VAMC personnel 
reviewed all documentation pertaining to the veteran's 
medical expenses in connection with hospitalization at the 
DePaul Medical Center in Norfolk, Virginia, from May 27 to 
June 3, 1991, and found no documentation regarding 72 hour 
notification with regard to this hospitalization.  Nor does 
the evidence show that the veteran obtained VA authorization 
for these expenses.  Hence, in order to be entitled to 
payment of or reimbursement for his expenses of hospital care 
and other medical services not previously authorized by VA, 
the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. A. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused. 38 C.F.R. § 17.120 
(previously 17.80, reclassified as of May 13, 1996) 
See also 38 U.S.C.A. § 1728 (West 1991).

A review of the evidence in the veteran's claims folders 
shows that service connection is in effect for post-traumatic 
stress disorder, rated 30 percent; residuals of shell 
fragment wounds of the right knee with scars, rated 
10 percent; residuals of shell fragment wounds of the left 
knee with scars, rated 10 percent; residuals of shell 
fragment wounds of the right upper leg with scar, rated 
10 percent; and residuals of fracture of the right little 
finger, rated zero percent.  Service connection has been in 
effect for all these conditions since at least 1990.

The records concerning the veteran's hospitalization at the 
DePaul Medical Center in Norfolk, Virginia, from May 27 to 
June 3, 1991 reveal that he underwent exploratory laparotomy, 
incidental appendectomy, and repair of umbilical ventral 
hernias on May 31, 1991.  The postoperative diagnoses were 
partial small bowel obstruction of unknown etiology, ventral 
hernia, and umbilical hernia.  These records and the other 
evidence of record do not indicate that the service-connected 
disabilities were affected in any way by the conditions 
treated during this hospitalization.  The records, however, 
show that the veteran was being evaluated for a VA vocational 
and rehabilitation program under 38 U.S.C.A. Chapter 31 at 
the time of his hospital admission and that he eventually 
began this program on June 17, 1991 (September 1997 
supplemental statement of the case).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in Cottle v. Principi, No. 98-854 
(U.S. Vet. App. Apr. 27, 2001) held that the term "in the 
pursuit of a course of vocational rehabilitation" should be 
resolved in the version favorable to the veteran.  Under this 
guidance, the Board finds that the term "participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31" should 
be interpreted to include the time the veteran was being 
evaluated for his Chapter 31 program.

The question now for the Board to decide is whether the 
veteran meets the criteria of 38 C.F.R. § 1728(b) and (c) for 
reimbursement of the claimed medical expenses.  In this 
regard, a report of the veteran's VA outpatient treatment on 
May 20, 1991, shows that he complained of pressure in the 
flank area and of blood in his urine 3 days ago.  He 
underwent evaluation and tests and it was noted that he had 
constipation that resolved with treatment.

In July 1991, a VA physician reviewed the medical evidence in 
the veteran's file in light of his private hospitalization on 
May 27, 1991, for a small bowel obstruction after being 
treated at the VA medical facility on May 20, 1991.  The 
physician found that the veteran's care on May 20 was 
appropriate because there was no evidence of a small bowel 
obstruction evident at that time.  It was noted that the 
veteran had the option to return to the VA medical facility 
for any additional treatment needed.

In correspondence dated in January 1992, the veteran reported 
that he was treated at a VA medical facility on May 20, 1991 
for complaints of low back pain and blood in his urine, and 
pain in the middle of his chest.  He reported being in the 
emergency room from around 2:30 PM to 3:00 AM the following 
day.  He stated that he was given a laxative for fetal 
impaction and when relieved he was given a prescription for a 
laxative and sent home.  Prior to checking out he asked a 
doctor about the problem and was told he had an impaction of 
unknown cause, and that if he had any more problems to come 
back.  He reported that he felt sick again when he arrived 
home and that his wife tried to get him to go to another 
hospital.  He stated that he decided to wait a couple days 
before going to another hospital, and that on the evening of 
May 27, 1991, he became very sick and went to the emergency 
room of the DePaul Medical Center.

A VA memorandum dated in January 1992 notes that the 
veteran's medical records were reviewed by a physician.  It 
was noted that the veteran made an emergency visit to a VA 
medical facility on May 20, 1991.  At that time, he arrived 
complaining of low back pain and stated that he had noted 
some blood in his urine 3 days ago.  The veteran also 
complained of constipation but no dysuria, pyuria or 
polydipsia.  He stated he had been eating and experiencing 
nausea or voiding.  He noted that he had had no bowel 
movement even after the use of Exlax 4 times.  Physical 
examination revealed some voluntary guarding of the abdomen 
with generalized tenderness.  He was afebrile and the vital 
signs were normal.  A Dipstix urinalysis revealed the 
presence of no blood.  Acute series of the abdomen did not 
suggest any evidence for an obstruction, but only stool 
impaction.  He was treated for fecal impaction and released.  
The records of his private hospitalization at the DePaul 
Medical Center show that he made an emergency room visit on 
May 27, 1991.  At this hospital, a partial small bowel 
obstruction was diagnosed.  An incidental appendectomy was 
performed and 3 small polyps of the colon were found that 
were unrelated to the small bowel obstruction.  The reviewer 
opined that the veteran's care on May 20, 1991, at the VA 
medical facility was appropriate as there was no evidence of 
small bowel obstruction at the time.  It was noted that the 
veteran had the option of returning for revaluation during 
the week intervening his admission to the DePaul Medical 
Center.

The veteran testified at a hearing in February 1993.  His 
testimony was to the effect that he was pursuing a VA 
vocational rehabilitation program at the time of his 
admission to the DePaul Medical Center on May 27, 1991, and 
that he was dissatisfied with his treatment for GI problems 
at a VA medical facility on May 20, 1991.  He testified to 
the effect that he developed worsening medical problems on 
May 27, 1991, while visiting a friend in Portsmouth, 
Virginia, and visited the emergency room of the DePaul 
Medical Center.

The September 1997 supplemental statement of the case sent to 
the veteran notes that the mileage one way from Portsmouth, 
Virginia, to the nearest VAMC (Hampton, Virginia) was 28 
miles one way and that the mileage one way from DePaul 
Hospital to the VAMC in Hampton, Virginia, was 16 miles one 
way.  

The overall evidence in this case indicates that the 
veteran's condition on May 27, 1991, qualified as a medical 
emergency, as noted in the VAMC decision of December 1991.  
The evidence, however, does not show that the veteran made 
any attempt to go to a VA medical facility on May 27, 1991, 
that was 28 miles from his location when he developed 
worsening medical problems or that he made any attempt to be 
transferred to a VA medical facility after being hospitalized 
at the DePaul Medical Center on May 27, 1991.  The private 
medical records of his treatment at the DePaul Medical Center 
show that he did not undergo surgery until May 31, 1991, and 
the evidence does not indicate that moving him to a VA 
medical facility would not have been reasonable, sound, wise 
or practicable, or that treatment would have been refused.  
He was advised at the time of his VA treatment on May 20, 
1991, that he could return to the medical facility if his 
problems persisted.  It appears from a review of the 
veteran's January 1992 correspondence that he and his wife 
simply believed he should seek further treatment at a private 
medical facility.  Since a VA medical facility was feasibly 
available to the veteran for treatment on May 27, 1991, and 
the evidence does not show that an attempt to use this 
facility beforehand or to obtain prior VA authorization for 
the services would not have been reasonable, sound, wise or 
practicable, or treatment would have been refused, he does 
not meet the criteria of 38 C.F.R. § 17.120(c) for payment of 
or reimbursement of the expenses connected with his 
hospitalization at the DePaul Medical Center.

Since the veteran does not meet the criteria of 38 C.F.R. 
§ 17.120(c) for payment of or reimbursement for medical 
expenses in connection with hospitalization at the DePaul 
Medical Center in Norfolk, Virginia, from May 27 to June 3, 
1991, he is not entitled to this benefit.  The preponderance 
of the evidence is against the claim, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Payment of or reimbursement for medical expenses in 
connection with hospitalization at the DePaul Medical Center 
in Norfolk, Virginia, from May 27 to June 3, 1991, is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

